Citation Nr: 1744113	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-43 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of  30 percent for migraine headaches.  

2.  Entitlement to an initial compensable evaluation prior to February 25, 2015, and in excess of 10 percent therefrom, for bilateral hearing loss.

3.  Entitlement to service connection for a neurocognitive disorder (claimed as memory loss and brain shrinkage), to include as secondary to the service-connected disability of migraine headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956, and from September 1957 to September 1961.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 1998, the RO, in pertinent part, granted service connection for bilateral hearing loss, evaluated as noncompensable, and migraine headaches, evaluated as 10 percent disabling, each effective June 26, 1998.  The Veteran filed a notice of disagreement dated in December 1998, and the RO issued a statement of the case dated in February 1999.  The Veteran filed a substantive appeal in February 1999.  

In September 1999, the RO increased the evaluation of service-connected headaches to 30 percent disabling effective June 26, 1998.

In an August 2015 rating decision, the RO, in pertinent part, increased the evaluation for bilateral hearing loss to 10 percent disabling, effective February 25, 2015, continued the 30 percent evaluation for service-connected headaches, and denied entitlement to service connection for  neurocognitive disorder (claimed as memory loss and brain shrinkage).  The Veteran filed a notice of disagreement dated in March 2016 with respect to the denial of service connection for neurocognitive disorder.  The RO issued a statement of the case dated in July 2016, and the Veteran filed his substantive appeal in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal the Veteran's service-connected migraine headaches resulted in characteristic prostrating attacks that occurred frequently but that were not productive of severe economic inadaptability. 

2.  Prior to February 25, 2015, the Veteran had no more than level II hearing in the right ear and level II hearing in the left ear.  

3.  From February 25, 2015, the Veteran had level III hearing in the right ear and level IV hearing in the left ear.  

4.  Mild neurocognitive disorder has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of  30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016). 

2.  The criteria for a compensable evaluation prior to February 25, 2015, and in excess of 10 percent therefrom, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016). 

3.  The criteria for an award of service connection for neurocognitive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased ratings.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A.  Headaches.

The Veteran's migraine headache disability is assessed at 30 percent disabling under Diagnostic Code 8100.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disability rating).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The evidence in this case consists of VA examination reports, outpatient treatment records and lay statements submitted by the Veteran.

Service treatment records for the periods September 1952 to September 1956 and September 1957 to September 1961 revealed that the veteran was seen on numerous occasions during active military service for frequent and severe headaches. The veteran was treated when he was stationed at Clark Air Force Base in the Philippines.  The veteran's headaches were annotated on his discharge examination dated August 22, 1961 with no other conditions noted. 

In a November 1998 examination, the Veteran was noted to have had headaches since about age twenty.  These first started while he was serving in the Philippines in the Air Force.  They usually begin with a dull throbbing pain in the temples and then spread to the entire head.  The Veteran did not report nausea or associated visual problems.  The headaches were relieved by sleep and usually lasted a few hours.  The Veteran treated these with aspirin, and more recently with a combination of aspirin, Tylenol and Advil.  When he was in his twenties and thirties, the headaches were severe and frequent, but in recent years they have become less frequent and less severe.  He would still get a severe headache causing him to go to bed several times a year, and he would get milder headaches, that do not significantly interfere with his daily activities, several times a month. The Veteran reported that headaches were significantly better since he started on medication for hypertension several months earlier.  The Veteran did not have a family history of headaches.  After examination, the Veteran was diagnosed with common migraine headaches.  The physician found that the Veteran's migraine headaches had improved in recent years and particularly over the last several months.  He would still get mild headaches several times a month, but they were not incapacitating and he would rarely get a severe headache, a few times a year, that would force him to lie down.  He never had to miss work because of his headaches even when they were at their most severe.  The examiner stated that he would not consider the Veteran's headaches to be prostrating at the present time. 

The veteran's notice of disagreement included his contention that he has severe, prostrating attacks at a minimum of four to five times per month.  A statement from the Veteran's wife dated in August 1998 noted the veteran's history of severe headaches but did not report their frequency.  In a February 1999 statement, the Veteran's wife stated that the Veteran's migraines occurred several times a month. 

The Veteran was afforded a VA examination in August 2015.  The Veteran was diagnosed with migraine headaches with an onset in 1954.  The Veteran described chronic daily headaches, bifrontal, for the last 60 years.   The examiner stated that the headaches had not prevented gainful employment as a medical technologist.  The examiner stated that the Veteran continued to use aspirin chronically for his headaches.  He retired at age 62 due to coronary artery disease. Headache symptoms included constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  Non-headache symptoms associated with headaches included an aura prior to headache pain and sensitivity to light.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain, and that the condition did not impact his ability to work.  The examiner stated that the Veteran's headaches were unchanged, and persist as they had done for the last 60 years. 

VA treatment records note complaints of daily headaches treated with aspirin.  The records do not show the Veteran experiences very frequent, completely prostrating, and prolonged attacks of headache pain.  

Throughout the period on appeal, the Veteran's symptoms most closely approximate the criteria at the 30 percent disability level.  A higher rating would require very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The record does not indicate that the Veteran has very frequent completely prostrating and prolonged attacks.  While the Veteran is competent to report his experiences, the record does not support an interpretation that these attacks are completely prostrating.  

Further, the Veteran has not experienced severe economic inadaptability from his migraines.  The record notes that the Veteran left his job at age 62 due to coronary artery disease, and the August 2015 examiner found that the condition did not impact his ability to work. Therefore, the preponderance of the evidence is against finding the Veteran has experienced severe economic inadaptability due to his migraines. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

B.  Hearing loss.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating prior to February 25, 2015, and a 10 percent evaluation therefrom, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and, therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

The evidence in this case consists of VA examination reports and outpatient treatment records.  

The Veteran was examined for his hearing loss in November 1998.  The Veteran reported moderate difficulty with conversation levels of speech in the presence of background noise and especially women's and children's voices.  The Veteran had relatively little difficulty hearing over the telephone and some trouble with television.  Examination findings indicated 100 percent discrimination and an average decibel loss of 21 in the right ear, with 96 percent discrimination and an average decibel loss of 36 in the left ear.  These findings equate to level I hearing in each ear.

At a June 2010 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
70
90
LEFT

45
75
80
90

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 58.75 decibel loss in the right ear and a 72.5 decibel loss in the left ear.  The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was also tested in an August 2015 examination.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
75
95
LEFT

50
65
80
95

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 65 decibel loss in the right ear and a 73 decibel loss in the left ear.  The audiologist indicated that the Veteran had 88 percent speech discrimination in the right ear and 80 percent speech discrimination in the left ear.  These audiometry test results equate to level III hearing in the right ear and level IV hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level III hearing in the right ear and level IV hearing in the left ear results in a 10 percent disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for higher evaluations for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences higher levels of hearing impairment

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The above determinations are based upon consideration of applicable rating provisions.  The August 2015 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  It was noted by the examiner that the Veteran cannot answer the phone because he cannot hear on it.  The examiner also noted that in an occupational environment, the Veteran could have difficulty understanding  words, especially in the presence of noise and over the telephone.  Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for higher initial ratings for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Extraschedular.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). However, the United States Court of Appeals for Veterans Claims (Court) has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration on either a single disability basis or combined effects basis. Thus, further discussion of this matter is unnecessary. 

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records are silent for complaints, treatment, or a diagnosis of a neurocognitive disorder.  The Veteran's discharge physical was silent for complaints of a neurocognitive disorder at separation from service.  The Veteran has indicated that his claimed neurocognitive disorder is secondary to his service-connected headache condition.   

In order to determine whether the Veteran has a neurocognitive disorder that is related to his service or his service-connected headache disorder, the Veteran was afforded a VA examination in August 2015.  The Veteran's claims file was reviewed in connection with the examination and report.  

In the August 2015 neurological examination, the Veteran was afforded a diagnosis of mild cognitive impairment, with a date of diagnosis in 2014.  The veteran described progressive cognitive decline over the last three years.  Dementia clinic and neuropsychological evaluations revealed a mild amnestic cognitive impairment possibly suggestive of early or incipient neurodegenerative disease.  He had been told not to return to work as a medical technologist.  The Veteran reported that he retired at age 62 from working related to coronary artery disease.  MRI/MRA of the brain failed to reveal any significant central nervous system atherosclerosis, but did reveal mild global atrophy consistent with age.  It was noted that the atrophy was more pronounced in the temporal and parietal areas consistent with his amnestic cognitive impairment described by neuropsychological testing.  Assessment results for the Veteran were supportive of a mild degree of neurocognitive impairment in the domains of verbal learning and category fluency.  His other test performances were well within expectation and he had a relative strength (above average performances) in his verbal and spatial reasoning. Consistent with the opinion from his neurologist, the Veteran's presentation at the examination was consistent with mild cognitive impairment-amnestic subtype.  His retention of learned information was relatively good, which was less consistent with Alzheimer's disease but certainly did not rule it out.  His difficulty with verbal learning and aspects of verbal fluency may speak to a more isolated deficit in anomia/word finding and not necessarily memory retention.  After examination, the Veteran was diagnosed with mild unspecified neurocognitive disorder, and it was noted that mild cognitive impairment would preclude the veteran from returning to work as a medical technologist.  The examiner also stated that it was medically unlikely that the Veteran's mild cognitive decline was related to the Veteran's service-connected headaches, or treatment with STATIN agents.  The mild global atrophy demonstrated on his MRI and CT imaging was medically likely related to his mild cognitive impairment and unrelated to his migraine headaches.

The examiner offered opinions regarding the Veteran's claim, also dated in August 2015.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, or a service-connected condition.  The examiner explained that parietal and temporal atrophy was demonstrated on the CT and MRI and that the Veteran's physician opined that this was consistent with his amnestic type mild cognitive impairment and may represent early Alzheimers or other neurodegenererative disease.  It would be very uncommon and unlikely that his memory loss or brain atrophy would be related to simvastatin treatment, or be caused or contributed by, or aggravated by, his service-connected migraine headaches beyond its natural progression.  

In an August 2015 psychiatric examination, the Veteran was also diagnosed with mild neurocognitive disorder.  The examiner stated that the Veteran had a history of being diagnosed with mild neurocognitive disorder at the VA in September 2014 after neuropsychological testing.  During the examination, the Veteran and his wife described ongoing memory problems and showed mild memory deficits on a brief auditory memory test.  The examiner found that it was likely that the Veteran's mild memory deficits were due to a neurodegenerative disease.  The results of the August 2015 neurological examination were noted.  The examiner noted that the Veteran was casually dressed and well groomed. He spoke freely and many times was tangential to the topic.  He required several prompts to return to the topic.  He was correctly oriented to person, place, time, and purpose.  He showed good verbal fluency and did not demonstrate word finding problems.  Thoughts were logical.  There were no signs of major psychopathology such as hallucinations or delusions.  His affect was within normal limits and mood was happy.  Attention was intact while memory was mildly impaired.  

VA treatment records note the Veteran's inquiry to his neurologist concerning the link between his headaches and the claimed neurocognitive disorder.  The neurologist noted, "To the best of my knowledge, currently there is no good evidence to prove that chronic headaches cause Alzheimer's disease per se."   

Based on the foregoing, the Board finds that service connection for mild neurocognitive disorder is not warranted in this case.  The Veteran's service treatment records do not indicate symptoms or diagnoses related to this condition and the condition appears to be of recent origin, dating from approximately 2014.  In addition, the VA examiner, who examined the Veteran and his claims file, indicated that this condition was not related to service-connected headaches, to include on a secondary aggravation basis and as related to prescribed medication for migraine headaches.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the August 2015 VA examiner reviewed the Veteran's claims file and was apprised of the medical history.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his neurocognitive disorder is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether mild neurocognitive disorder is related to military service or service-connected headaches is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as the Veteran's condition is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of  30 percent for migraine headaches is denied.  

An initial compensable evaluation prior to February 25, 2015, and in excess of 10 percent therefrom, for bilateral hearing loss, is denied.

Service connection for a neurocognitive disorder (claimed as memory loss and brain shrinkage) is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


